CONCURRING OPINION.
BLAND, P. J.
I concur in the foregoing opinion because the evidence fails to show that the assets which went into the hands of the administrator, Haydel, were enriched or swelled by the trust fund.
OPINION ON MOTION TO MODIFY JUDGMENT.
GOODE, J. — On the stipulation of the parties hereto the opinion is modified by reversing the judgment of the court below and instead of dismissing the bill, the cause is remanded with directions to said court to enter judgment against the estate of said Erances L. Haydel, deceased, for the sum to which it may appear the plaintiff is entitled; refusing to déclare a preferential lien in favor of the plaintiff for the amount of said judgment on the assets of the deceased in the hands of his administrator. The costs of the appeal, the costs incurred in this court and in the cirduit court, to be paid by the plain*266tiff inasmuch as the only controversy between the parties was as to plaintiff’s right to such preferential lien.